Citation Nr: 0419151	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  
He also had additional service in the Army National Guard 
(ARNG).

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the  Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for major 
depressive disorder.

The veteran revoked his appointment of a veteran's service 
organization as his representative in September 2003, and has 
not appointed a replacement. 

The veteran also indicated that he desired a hearing before a 
traveling member of the Board, but he failed to report to the 
June 23, 2004 hearing that was scheduled on his behalf, and 
of which he was sent notice on May 14, 2004.  He has not 
asserted that there exists good cause for his failure to 
appear.  There was no request for a rescheduling made prior 
to the hearing date.  Thus, the veteran's failure to appear 
is treated as a withdrawal of the hearing request.  38 C.F.R. 
§ 20.702(d).

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The search for the veteran's service medical records (SMRs) 
have not yielded productive results.  The RO has requested 
the SMRs from both the U.S. National Archives & Records 
Administration's branch at the National Personnel Records 
Center (NPRC), as well as VA's Records Management Center 
(RMC), which is now also a storage facility for some 
veterans' individual health records.  In the veteran's case, 
his SMRs would normally have been sent to RMC if he was 
discharged, retired, or separated from (all forms) of service 
on or after October 16, 1992, if he was not still in reserve 
status (either active or inactive).  However, the RMC has 
indicated that it does not have the veteran's SMRs.  There is 
some evidence that the veteran, at one time, desired to 
transfer reserve units.  The veteran should clarify when he 
finally retired or separated from all service, including any 
active or inactive reserve status, in either the U.S. Army 
Reserve, or the National Guard.  This is because his reserve 
records would normally be located at the reserve component, 
or state Adjutant General's office.  If he did transfer 
units, his SMRs may be at an alternate location.  

Additionally, review of the record shows that the veteran was 
provided a VA compensation and pension examination in June 
2002, where he indicated that he was seen at the military 
hospital at Fort Sill during active service for a mental 
disorder.  If the veteran was either admitted to, or treated 
overnight at, a military hospital during active duty service, 
the records of this treatment may be kept in a separate file 
from the one containing his or her other SMRs.  Therefore, if 
the veteran or the service records indicate that he was 
treated as an inpatient in a military hospital during 
service, a specific request for "clinical records" should be 
made.  This request should identify the disability treated, 
the name of the military hospital and the dates of treatment.  
It does not appear that such action was undertaken in this 
case.  

Additionally, the record shows that the RO did not have the 
address of the military hospital at issue.  Therefore, the 
veteran should be asked to provide it, so that the RO can 
request these records directly from Ft. Sill.  

Also, during the June 2002 VA examination, he indicated that 
he entered an outpatient rehabilitation program in Hawaii 
during service.  It does not appear any attempt to clarify 
this treatment with the veteran or to obtain these records 
was made.

One entity that responded to a request from the veteran's 
congressperson indicates an address where the veteran's SMRs 
may have been misfiled.  Because it does not appear that this 
address has been contacted, further action is required under 
the VCAA, because, in this case, the veteran's SMRs are 
Federal government records.   Under the VCAA, "Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
38 U.S.C.A. § 5103A(b)(3).  Because VA has received 
information that the veteran's SMRs may be at an alternate 
location, they must be sought.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Ask the veteran to provide any 
evidence in his possession, not previously 
submitted, that pertains to the claim.  
Ask him when he finally retired/separated 
from all forms of reserve status, both 
active and inactive (including inactive 
ready reserve.)  If he still has any 
reserve status, request his records from 
the appropriate entity (reserve component 
or state Adjutant General's office.)

3.  Send a copy of the March 21, 2003 
letter contained in the claims file from 
the Adjutant General's Office, with a 
request that a search for the veteran's 
SMRs be undertaken, to:

APERCEN 
ATTN:  ARPC-PRA-R, Room 4195
9700 PAGE BLVD
ST LOUIS MO  63132

4.  If hospitalization records from Ft. 
Sill are not contained in any SMRs 
discovered after completion of paragraphs 
2 or 3 above, then ask the veteran to 
provide the date(s) and address for the 
Ft. Sill hospital where he was treated for 
a mental condition in service.  
Specifically, ask if he was admitted as an 
in-patient, or whether he stayed 
overnight.  

5.  If he responds, the RO should request 
these records directly from Ft. Sill.  The 
RO should also specifically request from 
RMC and NPRC the veteran's "clinicals" 
(inpatient hospitalization records), if 
necessary.  

6.  Ask the veteran for the name and 
complete address for the outpatient 
facility he was treated at in Hawaii, from 
1991 to 1992.  Obtain those records.  

7.  In the event that any records, 
government or private, do not exist, or 
further attempts are deemed futile, a 
notation to that effect should be 
inserted in the claims file, and the 
veteran so notified. 

8.  After the above development has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



